NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

GARY TILLMAN,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-1529
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Tom Barber,
Judge.

Gary Tillman, pro se.


PER CURIAM.

             Affirmed. See Ratliff v. State, 914 So. 2d 938 (Fla. 2005); Williams v.

State, 707 So. 2d 683 (Fla. 1998); Brown v. State, 13 So. 3d 1087 (Fla. 2d DCA 2009);

Enriquez v. State, 885 So. 2d 892 (Fla. 3d DCA 2004).



SILBERMAN, VILLANTI, and CRENSHAW, JJ., Concur.